MR. JUSTICE MORRISON,
dissenting:
I respectfully dissent.
The majority correctly notes that Colorado’s “long-arm” statute provides for jurisdiction where persons have contracted to insure any person, property, or risk located within the State of Colorado. There can be little question that the defendants, Woltermann, contracted to insure other members of the exchange who resided in Colorado, and thereby fall within the ambent of Colorado’s “long-arm” statute.
The majority apparently feels that Colorado’s “long-arm” statute offends due process notions articulated in International Shoe Co. v. State of Washington (1945), 326 U.S. 310, 66 S.Ct. 154, 90 L.Ed. 95. However, since the *156Woltermanns contracted to insure people and risks in the State of Colorado, they did business within the State of Colorado and no violence is done to due process concepts.
As the majority opinion points out, Woltermanns dealt through an insurance agency in Columbus, Montana. It is true that Woltermanns may not have fully understood the ramifications of their insurance contract. This is no excuse. Under such circumstances, Woltermanns’ remedy would be against their agent. The agent did, in fact, bind the Woltermanns to an insurance contract insuring risks and persons in the State of Colorado thereby subjecting Woltermanns to the jurisdiction of Colorado courts.
In my opinion, the majority here denies full faith and credit to a valid judgment of a sister state.
THE HONORABLE L.C. GULBRANDSON, District Judge, sitting in place of Mr. Justice Sheehy, concurs in the dissent of Mr. Justice Morrison.